      Case 4:19-cv-01521-CLM-JHE Document 30 Filed 01/15/21 Page 1 of 2                     FILED
                                                                                   2021 Jan-15 PM 12:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 ERFAN Q. FARD,                            )
                                           )
       Petitioner,                         )
                                           )    Case No.: 4:19-cv-01521-CLM-
 v.                                        )    JHE
                                           )
 KEVIN MCALEENAN, et al.,                  )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION

      On October 22, 2020, the magistrate judge entered a Report and

Recommendation, (doc. 28), recommending that Respondents’ motion to dismiss,

(doc. 27), be granted, and the petition for writ of habeas corpus be dismissed as moot.

No objections have been filed. The court has considered the entire file in this action,

together with the report and recommendation, and has reached an independent

conclusion that the report and recommendation is due to be adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED as moot. A

separate Order will be entered.
Case 4:19-cv-01521-CLM-JHE Document 30 Filed 01/15/21 Page 2 of 2




DONE and ORDERED this 15th day of January, 2020.


                           _________________________________
                           COREY L. MAZE
                           UNITED STATES DISTRICT JUDGE




                                  2
